Finley, J.
(concurring in part) — To effect an amendment of an existing statute, Art. II, § 37, of our constitution requires that the existing statute, or- sections 'thereof',! a!s amended, be set out in full. Laws of 1951, chapter 109, p. 270, refers directly to, and specifically amends, RCW 35.27.020, but refers only indirectly to Laws of 1889-90, chapter 7, § 15, p. 141, and does not specifically amend the prior statute in compliance with Art. II, § 37, • It follows, and thus I agree with the conclusion of the majority, that Laws of 1889-90, chapter 7, § 15, p. 141, in its original form must still be given effect as the law of this state.
I am not prepared at this time in this case to brand Laws of 1951, chapter 109, p. 270, as a complete nullity, I prefer to withhold judgment on this until that issue is more squarely presented than I think is instanced in the case at bar. However, even assuming, arguendo, that the legislature intended to accomplish something, and did not do a vain and useless act in duly enacting the 1951 statute, I find no compelling literal inconsistency between the prior statute and the 1951 enactment. On the basis of the foregoing views, I agree with the conclusion reached in the instant case by the majority in giving the force and effect of law to the pertinent provisions of Laws of 1889-90, chapter 7, § 15, p. 141.
Rosellini and Hunter. JJ., concur with Finley, J.
June 19, 1961. Petition for rehearing denied.